DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.
 
Allowable Subject Matter
Claims 6, 15, 16 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art failed to disclose the required make up of the AlGaN (second layer) or the required defect density (crystal quality) of the GaN (first layer)
With respect to make up of the AlGaN layer or the quality of the GaN layer, paragraph 0050 of the instant application as published is considered to have support in the specification.

Claims 1-5, 7-14, 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ram et al. (2019/0187105) in view of Hughes et al. (10,447,261)
Regarding Claim 1, in Figs. 4-6, Ram et al. discloses electronic circuit having a semiconductor device that comprises: a heterostructure (GaN/AlGaN/GaN) including a first layer GaN and a second layer AlGaN that together form a channel (since the formation of 2DEG or 2DHG), wherein the first layer comprises a compound semiconductor GaN to which the second layer adjoins, and wherein the channel, in the absence of an external field, is substantially free of electrons from a 2-dimensional electron gas (paragraphs 0029, 0074, 0075, 0078, 0079, 0080, 0126, 0182).  Ram et al. fails to disclose the required amended configuration of entire channel non-conductive without external field. However, Hughes et al. discloses a dual gate switch structure where in column 6, lines 13-27, column 11, lines 46-54 and column 15 line 43 to column 16 line 23, the required entire channel being non-conductive without external field. 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required entire nonconductive channel without external field in Ram et al. as taught by Hughes et al. in order to have a light source enabled normally off HEMT device. 
Regarding Claim 2, in Ram, heterostructure GaN/AlGaN/GaN is a III-V heterostructure.  
Regarding Claim 3, in Ram, the heterostructure includes GaN.  
Regarding Claim 4, in Ram, the heterostructure is formed from a ternary compound of a form GaxKi-xN with a trivalent element K, and wherein element K is aluminum or indium.  
Regarding Claim 5, in Ram, the second layer includes aluminum (AlGaN).  
Regarding Claim 7, in Ram, the heterostructure is a II-VI heterostructure (see paragraph 0022 and claim 46)  
Regarding Claim 8, in Ram, the heterostructure includes ZnO (paragraph 0022 and claim 46).  
Regarding Claim 9, in Ram, in paragraph 0098, the first layer includes fewer than 1017 cm-3 free electrons that contribute to conductivity.  
Regarding Claim 10, in Ram, the second layer AlGaN constitutes a barrier for charge carriers (see paragraphs 0041, 0084, 0091, 0154, 0155)
Regarding Claim 11, in Ram, the 2-dimensional electron gas is generated using electromagnetic wave irradiation, in particular of a wavelength of less than 400 nm (see paragraph 0182)
Regarding Claim 12, in Ram, the 2-dimensional electron gas (2DEG), at a positive electrical potential (normally-off), is formed between the channel and an interface of the second layer facing away from the channel (Figs. 4-6).  
Regarding Claim 13, in Ram, in Fig. 24 and paragraph 0178, an electrical potential is 1 V or higher.  
Regarding Claim 14, in Ram, the compound semiconductor layer has a purity, wherein the 2-dimensional electron gas is not present (paragraphs 0080, 0082, 0092)
Regarding Claim 17, in Ram, in paragraph 0098, the first layer has a thickness of 100 nm or more.  
Regarding Claim 19, in Ram, in paragraphs 0042, 0043, 0044, 0071, 0073 and 0098, the semiconductor device is implemented as a transistor (HEMT).  
Regarding Claim 20, in Ram, in Fig. 8, two contacts 100 and an isolating layer 103 are implemented adjoining to the second semiconducting layer, such that the isolating layer partially extends across one of the two contacts.  
Regarding Claim 21, in Ram, a further contact (one can take the finger shaped contact portion as the further contact) is implemented adjoining to the isolating layer, the contact partially extending across one of the two contacts, separated by the isolating layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        2/3/2022